IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                 NOS. WR-84,786-01 & 84,786-02


                     EX PARTE JEFFREY SHAWN POINTER, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. CR07-300A & CR07-301A IN THE 235TH DISTRICT COURT
                             FROM COOKE COUNTY


         Per curiam.


                                             ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

manslaughter and aggravated assault and sentenced to twenty-five years’ imprisonment on each

count.

         Applicant contends, among other things, that trial counsel failed to investigate whether his

out-of-state punishment enhancements were final convictions. We order that these applications be

filed and set for submission to determine (1) whether Ex parte Pue, ___ S.W.3d ___ (Tex. Crim.
                                                                                                      2

App. Feb. 28, 2018), announced a new rule for purposes of retroactivity; (2) if Pue announced a new

rule, whether it is a substantive or procedural rule; and (3) whether one of the exceptions to the

general rule of nonretroactivity applies. See Teague v. Lane, 489 U.S. 288, 307 (1989). The parties

shall brief these issues.

         The trial court shall determine whether Applicant is indigent. If he is indigent and desires to

be represented by counsel, the trial court shall appoint an attorney to represent him. TEX . CODE

CRIM . PROC. art 26.04. The trial court shall send to this Court, within 60 days of the date of this

order, a supplemental transcript containing either the order appointing counsel or a statement that

Applicant is not indigent. All briefs shall be filed with this Court within 90 days of the date of this

order.



Filed:         October 10, 2018
Do not publish